UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6851



GEORGE SAMUEL GREEN, JR.,

                                              Petitioner - Appellant,

          versus


WARDEN, WALLENS RIDGE STATE PRISON,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-03-326-2)


Submitted:   August 30, 2004             Decided:   September 14, 2004


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Samuel Green, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             George Samuel Green, Jr., seeks to appeal the district

court’s order dismissing without prejudice his successive petition

filed under 28 U.S.C. § 2254 (2000), for lack of jurisdiction.*           An

appeal may not be taken from the final order in a § 2254 proceeding

unless   a   circuit   justice   or   judge   issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).          A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).           We have independently

reviewed the record and conclude that Green has not made the

requisite showing.

             Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.          To the

extent that Green’s notice of appeal and appellate brief could be

construed as a motion for authorization to file a successive § 2254



     *
      By order filed January 6, 2004, this appeal was placed in
abeyance for Jones v. Braxton, No. 03-6891. In view of our recent
decision in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no
longer find it necessary to hold this case in abeyance for Jones.

                                  - 2 -
motion, we deny authorization. See United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003), cert. denied, ___ U.S. ___, 2003 WL

22232622 (U.S. Nov. 3, 2003) (No. 03-6548).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 3 -